DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim(s) 1-2, 4 & 6-15 are pending in the application. Claim(s) 3, 5, 8-9 and 13 has been canceled. The previous rejection(s) under 35 U.S.C. 103 have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6-7 10-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ota (US 2015/0110477) in view of Bulgajewski (US 2019/0013555) in further view of Meisiek (US 2002/0168184)
As Per Claim 1, Ota discloses an aircraft heated floor panel [abstract], comprising: 
first face sheet [Fig. 3, #21];
a second face sheet [Fig. 3, #22] opposite the first face sheet [Fig. 3, #21]; and
5a core with a conductive core portion [Fig. 3, #3], the core [Fig. 3, #3] supporting the first face sheet [Fig. 3, #21] and the second face sheet [Fig. 3, #22], wherein the conductive core portion is electrically insulated from the external environment such that current applied to the conductive core portion may generate heat which the core communicates to the first face sheet [Claim 1; the reference clearly discloses that heat is generated by application of electrical current, therefore heating the surface layers]; and 
	wherein the conductive core portion [Fig. 3, #3] is only disposed laterally between a center of the core [refer to annotated Fig. 3, #A below] and either the first face sheet [Fig. 3, #21] or the second face sheet,. 

    PNG
    media_image1.png
    391
    949
    media_image1.png
    Greyscale

Ota does not disclose wherein the conductive core portion includes an electrically conductive coating disposed conformably over an exterior of the conductive core portion. 
Bulgajewski, much like Ota, pertains to a heating panel. [abstract] 
Bulgajewski discloses the conductive core portion includes an electrically conductive coating disposed conformably over an exterior of the conductive core portion. [Par. 43; “…The heating area 13 
Bulgajewski discloses the benefits of the coating to provide further self-regulation of the conductive material. [Par. 41] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the conductive core as taught Ota in view of the coating as taught by Bulgajewski to further include wherein the conductive core portion includes an electrically conductive coating disposed conformably over an exterior of the conductive core portion to provide further self-regulation of the conductive material. [Par. 41]
Neither Ota now Bulgajewski disclose wherein the conductive core portion forms a continuous electrical resistive heating circuit in contact with either the first face sheet or the second face sheet such that the conductive core portion resistively heats either the first face sheet or the second face sheet
Meisiek, much like Otis, pertains to an aircraft floor heating panel. [abstract] 
Meisiek discloses wherein the conductive core portion [Fig. 2,#6]  forms a continuous electrical resistive heating circuit [Fig. 2, #1] in contact with either the first face sheet [Fig. 1, #2] or the second face sheet such that the conductive core portion [Fig. 2, #6]  resistively heats either the first face sheet [Fig. 2, #2] or the second face sheet
Meisiek discloses the benefits of the continuous electrical resistive heating circuit in that aids in achieving uniform floor heat distribution. [Par. 14] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the conductive core portion as taught by Ota in view of the core portion as taught by Meisiek to further include the conductive core portion forms a continuous electrical resistive heating circuit in contact with either the first face sheet or the second face sheet such that the conductive core portion resistively 
As Per Claim 2, Ota discloses the core includes honeycomb body [Par. 235, Lines 4-6] or a foam body extending between the first face sheet [Fig. 3, #21] and the second face sheet [Fig. 3, #22]. 
As Per Claim 6, Ota discloses wherein the conductive core portion is disposed only between the center of the core [refer to annotated Fig. 1, #A below] and the first face sheet [Fig. 3, #21]. 

    PNG
    media_image1.png
    391
    949
    media_image1.png
    Greyscale


As Per Claim 7, Otis discloses all limitations of the invention except the conductive core portion is disposed only 5between the center of the core and the second face sheet. 
Meisiek, much like Otis, pertains to an aircraft floor heating panel. [abstract] 
Meisiek discloses the conductive core portion [Fig. 2, #6]  is disposed only between the center of the core [refer to annotated Fig., 2, #A below] and the second face sheet [Fig. 2, #12].

    PNG
    media_image2.png
    292
    829
    media_image2.png
    Greyscale

Meisiek discloses the benefits of the conductive core portion being disposed only below a center of the core in that it provides further mechanical strength. [Par. 41] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the Panel as taught by Otis in view of the panel as taught by Meisiek to further include the conductive core portion is disposed only between the center of the core and the second face sheet to provide further mechanical strength of the panel. [Par. 41]
As Per Claim 10, Otis discloses the core includes a nonconductive portion [Fig. 3, #3a; the reference clearly discloses that although current is supplied to the portion, heat is not generated (Par. 84, Lines 1-4) thus indicating that the part is not conductive] bounding the conductive portion. [Fig. 3, #3; is inherent that the core would comprise a “conductive core portion” considering that the core is capable of emitting heat when a current is applied to the core] 
As Per Claim 11, Otis discloses the nonconductive portion [Fig. 3, #3a] is disposed laterally between only the center of the core [refer to annotated Fig. 1, #A below] and the first face sheet [Fig. 3, #21].

    PNG
    media_image1.png
    391
    949
    media_image1.png
    Greyscale


As Per Claim 12, Otis discloses all limitations of the invention except the nonconductive portion is disposed laterally between only the center of the core and the second face sheet 
Meisiek, much like Otis, pertains to an aircraft floor heating panel. [abstract] 
Meisiek discloses the nonconductive portion [Fig. 2, #10] is disposed laterally between only the center of the core [refer to annotated Fig. 2, #A below] and the second face sheet [Fig. 2, #12]. 
Meisiek discloses the benefits of the nonconductive core portion being disposed only below a center of the core in that it provides further mechanical strength. [Par. 41] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the Panel as taught by Otis in view of the panel as taught by Meisiek to further include the nonconductive portion is disposed laterally between only the center of the core and the second face sheet to provide further mechanical strength of the panel. [Par. 41]
	As Per Claim 14, Otis discloses a lead electrically connected to the conductive core portion and extending to the environment external to the panel. [Par. 78, Lines 4-7]
As Per Claim 15, Ota discloses an aircraft heated floor panel [abstract], comprising: 
first face sheet [Fig. 3, #21];
a second face sheet [Fig. 3, #22] opposite the first face sheet [Fig. 3, #21]; and
the examiner is interpreting the non-conductive portion of the core that radiates heat as being the insulating core portion] and a conductive core portion [Fig. 3, #3; it is inherent that since the core is configured to release heat when supplied with electrical current (Claim 1), that there would be a conductive core portion present]; and 
a lead electrically connected to the conductive core portion [Par. 78, Lines 4-6], wherein the insulating core portion and the conductive core portion [Fig. 3, #3 & #3a] both supporting the first face sheet and the second face sheet [Fig. 3, #21 & #22], and wherein the conductive core portion is electrically insulated from the external environment by the first and second faces to resistively heat the first face sheet. [Claim 1; the reference clearly discloses that heat is generated by application of electrical current, therefore heating the surface layers]; and 
wherein the conductive core portion [Fig. 3, #3] disposed laterally between the a center of the core [refer to annotated Fig. 3, #A below] and either the first face sheet [Fig. 3, #21; as explained numerous times in previous actions, claiming merely a “longitudinal axis” has no bearing on the structural limitations of the conductive core, as there can be an “nth” number of “longitudinal/bisecting axes that are present”] or the second face sheet wherein the conductive core portion [Fig. 3, #3] forms a  part of a resistive heating circuit. [Par. 88; “…“…The heating parts 4 and the heat radiation parts 3 are connected in a thermally conductive manner. Thereby, the thermal energy generated by the heating parts 4 is directly conveyed to the heat radiation parts 3 directly connected….”

    PNG
    media_image1.png
    391
    949
    media_image1.png
    Greyscale


Ota does not disclose wherein the insulating core portion separates the conductive core portion from the 10first face sheet. 
Ota does not disclose wherein the conductive core portion includes an electrically conductive coating disposed conformably over an exterior of the conductive core portion. 
Bulgajewski, much like Ota, pertains to a heating panel. [abstract] 
Bulgajewski discloses the conductive core portion includes an electrically conductive coating disposed conformably over an exterior of the conductive core portion. [Par. 43; “…The heating area 13 of the flexible substrate 12 may be coated with the PTC material 14 by a variety of techniques including, for example, the application of a conductive ink using screen-printing or the like….”]
Bulgajewski discloses the benefits of the coating to provide further self-regulation of the conductive material. [Par. 41] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the conductive core as taught Ota in view of the coating as taught by Bulgajewski to further include wherein the conductive core portion includes an electrically conductive coating disposed conformably over an exterior of the conductive core portion to provide further self-regulation of the conductive material. [Par. 41]

wherein the conductive core portion forms a continuous electrical resistive heating circuit in contact with either the first face sheet or the second face sheet such that the conductive core portion resistively heats either the first face sheet or the second face sheet
Meiskek discloses the insulating core portion [Fig. 1, #3] separates the conductive core portion [Fig. 1, #4] from the 10first face sheet [Fig. 1, #2]; and 
wherein the conductive core portion [Fig. 2,#6]  forms a continuous electrical resistive heating circuit [Fig. 2, #1] in contact with either the first face sheet [Fig. 1, #2] or the second face sheet such that the conductive core portion [Fig. 2, #6]  resistively heats either the first face sheet [Fig. 2, #2] or the second face sheet
Meisiek discloses the benefits of the continuous electrical resistive heating circuit and insulating core portion in that aids in achieving uniform floor heat distribution [Par. 14] and that it reduces heat loss from the floor panel and thus reducing the amount of energy required for heating the floor. [Par. 28, Lines 8-11]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the conductive core portion as taught by Ota in view of the insulating core portion as taught by Meisiek to further include the insulating core portion separates the conductive core portion from the 10first face sheet and wherein the conductive core portion forms a continuous electrical resistive heating circuit in contact with either the first face sheet or the second face sheet such that the conductive core portion resistively heats either the first face sheet or the second face sheet to reduce heat loss from the floor panel and reduce the amount of energy required for heating. [Par. 28, Lines 8-11
Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ota (US 2015/0110477) in view of Bulgajewski (US 2019/0013555) in further view of Meisiek (US 2002/0168184) in further view of Lee (US 2010/0193003).
As Per Claim 4, Ota and Bulgajewski discloses all limitations of the invention except the conductive core portion includes and electrically conductive dopant disposed within an interior of the core.
Lee, much like Ota and Bulgajewski, pertains to a thermoelectric device. [abstract] 
Lee discloses the conductive core portion includes an electrically conductive dopant disposed within an interior of the core. [Par. 68, Line 9-13] 
Lee discloses the benefits of the conductive core portion including electrically conductive dopant in that it improves the electrical conductivity of the core. [Par. 68, Lines 9-13] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a core as taught by Ota and Bulgajewski in view of the dopant as taught by Lee to further include the conductive core portion includes and electrically conductive dopant disposed within an interior of the core to improve the electrical conductivity of the core. [Par. 68, Lines 9-13]
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered. 
The previous rejection(s) under 35 U.S.C. 103 have been withdrawn in light of applicant’s remarks and amendments made to the claim. 
                                                                            Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABARAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761